  Case 1:20-cr-00183-RJJ ECF No. 138, PageID.722 Filed 01/22/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                            No. 1:20-cr-183

               v.                                           Hon. Robert J. Jonker
                                                            Chief United States District Judge
ADAM DEAN FOX,
BARRY GORDON CROFT, JR.,
TY GERARD GARBIN,
KALEB JAMES FRANKS,
DANIEL JOSEPH HARRIS, and
BRANDON MICHAEL-RAY CASERTA,

                  Defendants.
_____________________________/

             MOTION FOR DISCLOSURE OF GRAND JURY TESTIMONY

       Pursuant to Rule 6(e)(3)(E)(iv) of the Federal Rules of Criminal Procedure, the United

States of America requests authorization to disclose certain grand jury testimony for the purposes

of allowing the State of Michigan to enforce violations of Michigan criminal law.

       1.      The defendants are charged with conspiring to kidnap Governor Gretchen Whitmer,

the chief executive of the State of Michigan, contrary to 18 U.S.C. § 1201(c). Over the course of

their conspiracy, they worked with others who supported their kidnapping plan. Those other people

included Paul Bellar, Shawn Fix, Brian Higgins, Eric Molitor, Joseph Morrison, Pete Musico,

Michael Null, and William Null. All of these individuals have been charged with providing

material support to terrorist acts, contrary to Michigan Compiled Laws 750.543k(1)(b), in a

prosecution effort led by the Attorney General for the State of Michigan.

       2.      During the grand jury investigation in this case, the government has taken testimony

from one or more witnesses, and expects to examine additional witnesses. These witnesses have,
   Case 1:20-cr-00183-RJJ ECF No. 138, PageID.723 Filed 01/22/21 Page 2 of 2




and are expected to, describe their roles within militia groups and their participation in components

of the plot to kidnap Governor Whitmer, including their presence at key training, planning, and

reconnaissance meetings.

       3.       Grand jury testimony is subject to the secrecy requirements of Rule 6(e) of the

Federal Rules of Criminal Procedure. However, Rule 6(e)(3)(E)(iv) provides that a federal district

court may authorize disclosure of grand jury matters “at the request of the government if it shows

that the matter may disclose a violation of State . . . . criminal law, as long as the disclosure is to

an appropriate state [or] state subdivision official for the purpose of enforcing that law[.]” Fed. R.

Crim. P. 6(e)(3)(E)(iv).

       WHEREFORE, the United States respectfully requests authorization to disclose grand jury

testimony for the purpose of assisting the State of Michigan Attorney General’s Office in the

prosecution of the above-mentioned state defendants for their alleged violations of Michigan

criminal law.


                                               Respectfully submitted,

                                               ANDREW BYERLY BIRGE
                                               United States Attorney

Date: January 22, 2021                         /s/ Austin J. Hakes
                                               AUSTIN J. HAKES
                                               NILS R. KESSLER
                                               Assistant United States Attorneys
                                               P.O. Box 208
                                               Grand Rapids, MI 49501-0208
                                               (616) 456-2404




                                                      2
